Citation Nr: 1038242	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for Hodgkin's disease, to 
include as due to herbicide exposure.  

3.  Entitlement to service connection for a splenectomy, to 
include as due to Hodgkin's disease or as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Togus, Maine.

The Board observes that the characterization of the Veteran's 
claim to reopen has changed during the pendency of this appeal.  
In accordance with the Veteran's request, the RO adjudicated the 
present issue as a petition to reopen a claim of service 
connection for PTSD.  However, as discussed in more detail below, 
the medical evidence of record indicates that the Veteran has 
been diagnosed with various mental health disorders, including 
PTSD and depression.  Although not initially claimed by the 
Veteran, the Board is expanding his claim to encompass all 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
Claimant's description of the claim, reported symptoms, and the 
other information of record).

Following the adjudication of the threshold issue of whether new 
and material evidence has been received to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, the appeal is REMANDED to the RO via 
the Appeal Management Center (AMC) in Washington, D.C. VA will 
notify the Appellant if further action is required.  

The issues of entitlement to increased ratings for bilateral 
hearing loss and tinnitus and for a scar over the left eye have 
been raised by the record, but as reported to the Veteran in 
correspondence in September 2008, there is no record that he ever 
filed for these claims or that service connection is in effect.  
The Veteran's representative continues to report that claims for 
increased ratings for these conditions are on appeal.  See the 
August 2010 Appellant's Brief.  As it might be that the Veteran 
is claiming entitlement to service connection, the issues of 
entitlement to service connection for bilateral hearing loss and 
tinnitus and for a scar over the left eye are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  Service connection for PTSD and depression was denied in an 
April 2004 rating decision.  The Veteran did not appeal within 
one year of notification of that determination.

2.  The evidence added to the record since the last determination 
is relevant and probative of the issue of entitlement to service 
connection for PTSD.

3.  There is no medical diagnosis of Hodgkin's disease.  

4.  A splenectomy was not manifested during the Veteran's active 
duty service or for many years after service, nor is it otherwise 
related to service to include as due to a service-connected 
disability or as a result of herbicide exposure.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for 
PTSD and depression is final.  38 U.S.C.A. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, has been received.  38 C.F.R. § 3.156 
(2010).

3.  Hodgkin's disease was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, to include as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).  

4.  A splenectomy was not incurred in or aggravated by the 
Veteran's active duty service, nor is it due to or aggravated by 
a service-connected disability, to include as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran
Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), eliminated the concept 
of a well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In August 
2001, VA issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a) (2009), 3.159, 3.326(a) (2010).

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA must also 
notify the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  VA must also ask the claimant to provide 
any other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this decision, the Board reopens the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, a determination that is entirely 
favorable to the Veteran.  As such, no further action is required 
to comply with the VCAA and its implementing regulations as to 
the Veteran's application to reopen his claim.  

As to the additional service connection issues on appeal - 
entitlement to service connection for Hodgkin's disease, to 
include as due to herbicide exposure, and for a splenectomy to 
include as due to Hodgkin's disease or herbicide exposure - 
letters to the Veteran from the RO in March 2006 and October 2007 
specifically notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  Such 
communications also explained how VA establishes disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Additionally, VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  The 
information and evidence associated with the claims file consist 
of his service treatment records (STRs), VA medical treatment 
records, private post-service medical treatment records, VA 
examinations, and statements from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or the 
Veteran.

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the Claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. (Under the law in 
effect since the Veteran attempted to reopen his claim for 
service connection for PTSD, a diagnosis of PTSD must be rendered 
in accordance with 38 C.F.R. § 4.125(a) which incorporates the 
provisions of the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).)  If the 
evidence establishes that the Veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (as in 
effect July 13, 2010).

Agent Orange

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 115 
Stat. 976 (2001).  This law made substantive changes to 38 
U.S.C.A. § 1116 pertaining to presumption of service connection 
for diseases associated with exposure to certain herbicide 
agents.  Effective January 1, 2002, a Veteran who, during active 
military service, served in Vietnam during the period beginning 
in January 1962 and ending in May 1975, is presumed to have been 
exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) 
(codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic 
of Vietnam includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases shall be service connected if the Veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 3.307(d) 
are satisfied:  chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, type II diabetes mellitus, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  See 
Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 
42,600 (June 24, 2002).  Abnormal sperm parameters and 
infertility have specifically been excluded from presumptive 
service connection based on herbicide exposure.  See 68 Fed. Reg. 
97, 27,630-27,641 (May 20, 2003).

Service connection may be granted for disease which is diagnosed 
after discharge from military service, when all of the evidence 
establishes that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Except as otherwise provided by law, a Claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the Claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

New and material evidence- acquired psychiatric disorder, to 
include PTSD.

Service connection for PTSD and depression was originally denied 
April 2004 and the Veteran did not perfect an appeal.  This 
determination is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2010).  The Veteran filed to reopen his claim in 
September 2005 and submitted additional evidence.  The Board must 
therefore review all of the evidence submitted since the final 
disallowance of the claim to determine whether the Appellant's 
claim for service connection should be reopened and re-
adjudicated de novo.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
A claim that is the subject of a final decision can only be 
reopened upon the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010).

New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence is 
to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the prior denial, service connection for PTSD and 
depression was denied due to lack of diagnoses of either 
condition.  Moreover, in the case of PTSD, the evidence failed to 
establish a confirmed stressor.  The Veteran has since submitted 
private treatment records which reflect various psychiatric 
diagnoses, to include depression and PTSD.  Although the private 
examiner who diagnosed PTSD in a July 2006 document was less than 
clear in addressing the particular stressor resulting in the 
diagnosis of PTSD, and his report was lacking in detail for the 
reason for the diagnosis, that medical document is nevertheless 
new and material and provides a basis to reopen the claim.  
Similarly, the additional private records which reflect a 
diagnosis of depression provide a basis to reopen the claim.  
Assuming competence and credibility of the examiners, the claim 
is reopened.  

Since the 2004 denial, the Veteran has also submitted records 
obtained from the internet regarding Tet Battles of Bien Hoa and 
Long Binh in 1968.  His service personnel records (SPRs) reflect 
that he served in the Republic of Vietnam from December 1967 to 
February 1969, to include in Long Binh.  Moreover, he has now 
presented a statement regarding in-service stressors that was not 
previously of record.  Specifically, he claims combat exposure 
while stationed at Long Binh during the Tet Offensive.  He 
provided a detailed story about a time when he and another 
soldier were at a bar in town when a fire fight broke out.  They 
fled the bar in a taxi which also came under fire.  After they 
made it back to the base, he recalls that he was sent to his 
place of duty at an outlying post referred to as New Port.  After 
arriving there, the post also came under attack.  He returned 
fire using an "APC that had a 50 cal mounted on it."  He also 
recalled seeing an explosion of oil barrels (which was thought to 
be a bomb explosion) and seeing dead bodies, to include young 
girls from a nearby orphanage and the compound barber who cut the 
soldiers' hair.  

This evidence is new as it was not previously considered.  The 
Board also finds this evidence material in that it relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  That is, it identifies in-service 
stressors and suggests a relationship between a currently 
confirmed diagnosis of PTSD and such stressors.  Accordingly, the 
claim is reopened.

Entitlement to service connection for Hodgkin's disease, to 
include as due to herbicide exposure and entitlement to service 
connection for a splenectomy, to include as due to Hodgkin's 
disease or as due to herbicide exposure.

The STRs fail to show any findings attributed to either Hodgkin's 
disease or for a splenectomy.  In February 1969, the Veteran 
filed an initial claim for VA benefits.  He did not file claims 
for these conditions.  

The claims file does not contain any post service treatment 
records of any kind within one year of service.  In fact, the 
claims file does not contain any post service treatment records 
until 1990.  In September 2005, the Veteran filed claims for 
service connection for Hodgkin's disease and for a splenectomy.

The Veteran's personnel records reflect that he served in Vietnam 
during the requisite time period.  As such, he is presumed to 
have been exposed to Agent Orange.  Consequently, a diagnosis of 
Hodgkin's disease would warrant service connection on a 
presumptive basis.

In a private January 2006 medical document, a physician noted the 
Veteran's reported history of having his spleen removed in 1985, 
apparently because he had thrombocytopenia.  This report is 
typed.  A hand-written note on this document states that this was 
"Do [sic] to the spraying of Agent Orange in nearby jungle."  
The Board assumes that this statement was added by the Claimant.  

Additional documents of record, VA and private, fail to reflect a 
diagnosis of Hodgkin's disease or other mention of the 
splenectomy.

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1131 (West 2002 & Supp. 2010); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to 
be considered for service connection, a Claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

In the absence of a current diagnosis of Hodgkin's disease, the 
preponderance of the evidence weighs against the claim.  

Regarding the Veteran's claim for service connection for a 
splenectomy, the Board observes that the disabilities that have 
been positively associated with Agent Orange do not include this 
condition.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  As such, the 
preponderance of the evidence is against service connection on a 
presumptive basis for a splenectomy.

Even if the presumptive service connection statutory provisions 
are not applicable, a Veteran is not precluded from establishing 
service connection with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this 
regard, in order to establish service connection on a non-
presumptive direct incurrence basis, the Veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability, and an in-
service injury or disease.  In this case, the Veteran's STRs do 
not reflect that he ever complained of, or sought treatment, for 
a condition that resulted in a splenectomy while in service.  
Indeed, the record reflects that this operation was performed in 
1985 due to thrombocytopenia (by history).  Moreover, it is 
significant to point out that no competent clinical opinion of 
record etiologically relates this condition to any incident of 
the Veteran's service, including Agent Orange exposure.  In 
addition, it has not been shown that this disorder is due to any 
service-connected condition, to include Hodgkin's disease, which 
has specifically been found not to be of service origin.  

Thus, in the absence of demonstration of continuity of 
symptomatology, or competent medical evidence that causally links 
his splenectomy to service, to include exposure to Agent Orange, 
the Board finds that the initial demonstration of a splenectomy 
in 1985, years after service, is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Therefore, the Board concludes that the 
preponderance of the evidence is also against a grant of service 
connection on a nonpresumptive direct incurrence basis.

In reaching the above conclusions, the Board has appropriately 
considered the lay evidence of record.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau are for 
application.  The claimed disorders are not readily observable to 
laypersons and no contemporaneous or later diagnosis of either 
disorder is of record.  Again, the reference to a spleen removal 
in the private doctor's statement as merely a recitation of 
history that is not otherwise substantiated in the record and 
thus holds no probative value.  Reonal v. Brown, 5 Vet. App. 458 
(1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service connection 
for Hodgkin's disease and for a splenectomy, to include as due to 
Agent Orange exposure.  

The Veteran claims that Hodgkin's disease and a splenectomy are 
linked to service.  In this regard, lay statements of observable 
symptoms can always serve as valid evidence of continuity of 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Here, however, such statements are not found to be credible 
evidence of continued problems since service because Hodgkin's 
disease has not been clinically diagnosed, and because a 
splenectomy is mentioned by history only as occurring many years 
after service in 1985.  

A lay person may also speak as to etiology as to nexus in some 
limited circumstances in which such nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed Cir. 2007).  Here, 
however, the question of causation involves a less immediately 
observable relationship that is beyond the scope of the Veteran's 
competence to expound on.  

In sum, after consideration of the entire record and the relevant 
law, the Board finds that the Veteran's alleged Hodgkin's disease 
and his splenectomy are not related to his active service.  The 
medical evidence of record as a whole supports the proposition 
that Hodgkin's disease has not been diagnosed, and that there is 
no etiological relationship between the origin and/or severity of 
a splenectomy and service.  Hence, service connection for either 
condition is not established.  As the preponderance of the 
evidence is against these claims, the benefit-of-the-doubt 
doctrine does not apply, and the claims for service connection 
for Hodgkin's disease and for a splenectomy must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having been received, the application 
to reopen the claim of service connection for PTSD is granted.  

Entitlement to service connection for Hodgkin's disease, to 
include as due to herbicide exposure, is denied.  

Entitlement to service connection for a splenectomy, to include 
as due to Hodgkin's disease or as due to herbicide exposure, is 
denied.  




REMAND

As previously noted, the Court has recently held that when a 
Veteran submits a claim of service connection for PTSD, he is 
claiming service connection for all psychiatric symptomatology 
regardless of how the disability is diagnosed.  Hence, with 
regard to the reopened claim, VA must consider service connection 
for a disability manifested by those symptoms, regardless of how 
it is diagnosed.  Clemons, supra.

Regarding the claim of service connection for psychiatric 
disability, to include PTSD, the Veteran maintains that his 
psychiatric disability was caused by stressors that occurred 
during his military service.  His SPRs reflect that he served in 
the Republic of Vietnam from December 1967 to February 1969, to 
include in Long Binh.  Specifically, he claims inservice 
stressors to include combat exposure while stationed at Long Binh 
during the Tet Offensive.  As noted earlier, he has provided a 
detailed story about a time when he and another soldier were at a 
bar in town when a fire fight broke out.  They fled the bar in a 
taxi which also came under fire.  They made it back to the base 
where he sent to his place of duty at an outlying post referred 
to as New Port.  After arriving there, the post also came under 
attack.  He returned fire using an "APC that had a 50 cal 
mounted on it."  He also recalled seeing an explosion of oil 
barrels (which they thought was a bomb explosion) and seeing dead 
bodies, to include young girls from an orphanage nearby and the 
compound barber who cut their hair.   

The Veteran's STRs are negative for diagnosis of a psychiatric 
disability.  Post-service VA and private treatment records 
reflect diagnoses of various mental health disorders, including 
PTSD and depression.  In particular, in a July 2006 private 
physician's report, it was noted that the Veteran had chronic 
PTSD.  The examiner did not specifically note what in-service 
stressor resulted in this diagnosis.  It is also unclear whether 
this opinion was rendered following a review of all pertinent 
records, to include the STRs.  Also of record in 2006 is a 
private physician's diagnosis of depression.  There is no 
etiology opinion of record that is adequate for adjudication 
purposes.  On remand, the Veteran should be scheduled for a VA 
medical examination specifically for the purpose of determining 
the etiology of any psychiatric disorder, to include PTSD.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

As referenced previously, effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that: are received by VA on or after 
July 13, 2010; were received by VA before July 12, 2010 but have 
not been decided by a VA regional office as of July 12, 2010; are 
appealed to the Board of Veterans' Appeals (Board) on or after 
July 12, 2010; were appealed to the Board before July 13, 2010, 
but have not been decided by the Board as of July 13, 2010; or 
are pending before VA on or after July 13, 2010 because the 
United States Court of Appeals for Veterans Claims vacated a 
Board decision on an application and remanded it for 
readjudication.  The amendment applies to this claim since it was 
appealed to the Board before July 13, 2010 and was not decided by 
the Board as of July 13, 2010.

Given the above provisions, the Board accepts that the Veteran's 
claimed stressor of an attack on the base at Long Binh is 
consistent with the circumstances of his service.  His other 
claimed stressors are similarly found credible.  The remaining 
question, then, is whether a diagnosis of PTSD can be attributed 
to such stressors.  An examination should therefore be arranged 
to make such determination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to be performed by a psychiatrist 
or a psychologist.  The claims file and a 
copy of this remand must be made available to 
the examiner for review and the examiner must 
indicate in the examination report that this 
has been accomplished.  All indicated 
psychiatric tests and studies should be 
accomplished.

The examiner should determine the diagnoses 
for all psychiatric disorders found.  If a 
diagnosis of PTSD is deemed appropriate, the 
psychiatrist or psychologist should specify 
whether there is a link between current PTSD 
symptoms and any of the Veteran's reported 
in-service stressors.  A complete rationale 
for this opinion must be provided.

If any other psychiatric condition is 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that a 
current psychiatric disability, other than 
PTSD, is related to service.  A complete 
rationale for this opinion must be provided.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  Thereafter, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  If 
the claim remains denied, the RO should issue 
an appropriate supplemental statement of the 
case (SSOC) and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


